IN THE UNITED STATES DISTRlCT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

VS.

siLL\NE WILLIAM TUTTLE,

Defendant.

 

 

CR 94-57-BLG-SPW

ORDER

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.

80), pursuant to 18 U.S.C. § 3583(€)(1) and Fed. R. Crirn. P. 32.1(¢)(2), and good

cause being shown,

IT IS HEREBY ORDERED that the Defendant’S motion is GRANTED.

Shane Tuttle’s supervision is terminated as ofthe date of this Order.

The Clerk shall notify the U.S. Probation Oftice of the making of this Order.

DATED this _8 day ofFebruary 2019.

/j- J€/Q,ZEL/
SUSAN P. WATTERS
United States District Judge

